      Case 1:18-cv-00053-HSO-JCG Document 212 Filed 05/10/19 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION

CODY STEWART, AMY STEWART AND
FAITH STEWART AND CLAYTON STEWART,
MINORS, BY AND THROUGH THEIR NATURAL
GUARDIANS, CODY STEWART AND AMY STEWART                                             PLAINTIFFS

VS.                                                      CAUSE NO. 1:18-cv00053-HSO-JCG

HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP, LLC,
FOREST CITY RESIDENTIAL MANAGEMENT, LLC,
UNKNOWN JOHN and JANE DOES A THROUGH M, AND
OTHER UNKNOWN CORPORATE ENTITIES N THROUGH Z                                       DEFENDANTS

                   PLAINTIFFS’ MOTION TO STRIKE THE
       OPINIONS AND TESTIMONY OF RIMKUS CONSULTING GROUP, INC.
      ALLISON STOCK AND JEFFREY COOK OR, IN THE ALTERNATIVE, FOR
                           DAUBERT HEARING

       COME NOW PLAINTIFFS, by and through their counsel, and file this Motion to Strike

the Opinions and Testimony of Rimkus Consulting Group, Inc. (Rimkus) with Regard to

Plaintiffs. Plaintiffs’ Motion, which is supported by an accompanying Memorandum of Law,

will show that Rimkus’ opinions do not qualify as appropriate expert testimony under the Federal

Rules of Evidence or the applicable case law. Accordingly, Plaintiffs respectfully request the

Court GRANT Plaintiffs’ motion and strike Rimkus’ testimony and opinions.

1.     Plaintiffs in this case, and twelve related cases, bring claims against Defendants for

personal injuries arising from their exposure to mold in Plaintiffs’ military housing units at

Keesler AFB. Plaintiffs allege they were exposed to mold contamination for which Defendants

were liable, leading to a variety of property damage and physical health issues.

2.     The opinions and testimony of Rimkus should be excluded pursuant to Rules 702 and 704

of the Federal Rules of Evidence because his testimony would amount to inadmissible

                                           Page 1 of 5
       Case 1:18-cv-00053-HSO-JCG Document 212 Filed 05/10/19 Page 2 of 5



conclusions outside the realm of skill, knowledge and expertise of the purported expert and

contains improper legal conclusions. Additionally, Rimkus’ opinions are not founded upon any

proper documentary evidence, include sheer speculation and/or conjecture, and are based upon

the incorrect application of a legal standard. Finally, Rimkus’ methodology, as well as it’s

conclusions, are inadmissible because they are unreliable under Daubert v. Merrell Dowell

Pharmaceuticals, Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993).

3.      Based upon the same, Rimkus: (a) is not qualified to testify and has provided no expert

report, (b) his opinions (if any exist) would be unreliable under the standard set by the Supreme

Court in Daubert v. Merrell Dowell Pharmaceuticals, Inc., (c) his opinions (if any exist) would

amount to inadmissible legal conclusions; and (d) his opinions (if any exist) are unnecessary and

unhelpful to the trier of fact.

4. Plaintiffs further request that this Court conduct a hearing to determine whether the opinions

     in the reports of Defendants’ experts are “proper and reliable” as Plaintiffs are challenging

     the qualifications of Defendants’ experts, the relevance of their testimony, and the reliability

     of their opinions which warrant further inquiry by the Court.

5.      In support of this motion Plaintiffs rely upon the following exhibits:

            •   Report of Rimkus Consulting Group, Inc. attached as Exhibit A.

            •   FCRM00001455 Exhibit B to be produced under seal.

            •   FCRM00000931 Exhibit C to be produced under seal.

            •   RIMKUS – SUB – 00034 Exhibit D to be produced under seal.

            •   September 12, 2011 Report of Limited Property Condition Assessment and Visual

                Infrastructure Assessment prepared by AMEC E & I INC (FCRM00000859)

                Exhibit E to be produced under seal.


                                             Page 2 of 5
Case 1:18-cv-00053-HSO-JCG Document 212 Filed 05/10/19 Page 3 of 5



    •   February   17,   2012    Letter    from    Liberty   Building   Forensics   Group

        (FCRM00000361) Exhibit F to be produced under seal.

    •   February 17, 2012 Report of Housing Assessment for Moisture Related Problems

        prepared by Liberty Building Forensics Group (FCRM00000515) Exhibit G to be

        produced under seal.

    •   August 3, 2012 Letter Bullet List to Further Delineate Implementation of Scope

        of Work Keesler AFB Housing Assessment for Moisture Related Problems

        prepared by Liberty Building Forensics Group (FCRM00000520) Exhibit H to be

        produced under seal.

    •   October 2, 2012 Building Science Corporation Enclosure and HVAC Analysis of

        Housing Units on Keesler Air Force Base (FCRM00001096) Exhibit I to be

        produced under seal.

    •   April 22, 2013 Keesler AFB Privatized Housing Complex Residential

        Modifications Recommendations and Observations by J.O. Collins Contractor

        Inc. (Hunt - Gen05 – 00193) Exhibit J to be produced under seal.

    •   April 26, 2013 Observations on HVAC Rehabilitation from Kimbel Mechanical

        Systems (Hunt - Gen05 – 00471) Exhibit K to be produced under seal.

    •   May 1, 2013 Prototype Completion Report HVAC Improvements Project (Hunt -

        Gen05 – 00363) Exhibit L to be produced under seal.

    •   December 23, 2013 Report prepared by Forest City (FCRM00001001) Exhibit M

        to be produced under seal.




                                     Page 3 of 5
     Case 1:18-cv-00053-HSO-JCG Document 212 Filed 05/10/19 Page 4 of 5



           •   December 2, 2015 Keesler Air Force Base Enclosure & Moisture Issues

               Evaluation Report by Building Science Corporation (SDT SG-DB LLC 000225)

               Exhibit N to be produced under seal.

           •   Maintenance history of the Subject Property from the time the land lease with the

               United States Air Force was entered into with Forest City Southern Group,

               September 30, 2011 through the date Plaintiffs signed their lease (STEWART-

               HUNT-GEN02-00007-00096) Exhibit O to be produced under seal.

           •   Mold Management Plan FCRM00001552 Exhibit P to be produced under seal.

           •   Mold Awareness Training: Awareness Training for All On-Site Associates, at 1-2

               (FRCM00001609) Exhibit Q to be produced under seal.

           •   Mold & Mildew: Mold Awareness for Residents of Our Apartment Community,

               at 1-2 (FCRM00000096) Exhibit R to be produced under seal.

           •   What You Should Know About Mold (Hunt – Gen05-00812) Exhibit S to be

               produced under seal.

           •   Jeff Cook deposition excerpts Exhibit T to be produced under seal.

           •   Allison Stock deposition excerpts Exhibit U to be produced under seal.

       Accordingly, Plaintiffs respectfully request the Court GRANT Plaintiffs’ Motion and

Strike Rimkus’ opinions and testimony in this case.

        Respectfully submitted this the 10th day of May, 2019.


                                                      RUSHING & GUICE, P.L.L.C.
                                                      Attorneys for Plaintiffs


                                            BY:       /s/ Maria Martinez
                                                      MARIA MARTINEZ MSBN 9951
                                                      WILLIAM LEE GUICE III MSBN 5059

                                          Page 4 of 5
         Case 1:18-cv-00053-HSO-JCG Document 212 Filed 05/10/19 Page 5 of 5



                                                                                       R. SCOTT WELLS MSBN 9456
                                                                                       P.O. BOX 1925
                                                                                       BILOXI MS 39533-1925
                                                                                       Voice: 228-374-2313 Fax: 228-875-5987
                                                                                       mmartinez@rushingguice.com
                                                                                       bguice@rushingguice.com
                                                                                       swells@rushingguice.com



                                                      CERTIFICATE OF SERVICE

              I hereby certify that on the 10th day of May, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF filing system which sent notification of such

 filing to all counsel of record.

              SO CERTIFIED this the 10th day of May, 2019.


                                                                                       /s/ Maria Martinez
                                                                                        MARIA MARTINEZ




W:\!MOLD-MM ONLY\Daubert Motions - Rimkus\Forms\Motions\Motion Rimkus - Stewart.docx




                                                                        Page 5 of 5
